Citation Nr: 1213693	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  07-38 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1984 to August 1985.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This case was previously before the Board in February 2010, when it reopened the Veteran's claim for service connection for an acquired psychiatric condition and  then remanded the Veteran's claim in order to provide him with a VA psychiatric examination.  The veteran received such an examination in May 2010.  The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDING OF FACT

An acquired psychiatric condition was not shown during service or for many years thereafter, and the weight of the probative evidence is against a finding that the Veteran's acquired psychiatric condition is either caused or aggravated by active military service or his service-connected ankle disability.


CONCLUSION OF LAW

An acquired psychiatric condition was not incurred in or aggravated by either the Veteran's active military service or his service-connected ankle disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the veteran is expected to provide.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that a letter from VA to the veteran that described evidence potentially helpful to the veteran but that did not specify the party responsible for obtaining such evidence did not meet the standard set forth in the VCAA).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2011); Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Prior to the initial adjudication of the Veteran's claim, a letter dated July 2006 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Specifically, the July 2006 VCAA letter informed the Veteran of information and evidence necessary to substantiate the claims, information and evidence that VA would seek to provide, information and evidence that the Veteran was expected to provide, and information regarding the process by which initial disability ratings and effective dates are established.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  The Veteran's service treatment records, Social Security Administration records, records from the California Department of Corrections, and VA and private medical treatment records have been obtained, to the extent available.  

The Veteran was afforded with a VA mental health examination in May 2010.  The examiner reviewed the Veteran's claim file, past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that both of the May 2010 examination report is adequate for the purpose of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

In December 2007, the Veteran requested a hearing before a Veterans Law Judge.  In February 2009, prior to the date of his hearing, the Veteran properly withdrew his request for such hearing.  The Veteran's hearing request has been deemed withdrawn.  See 38 C.F.R. § 20.702 (2011).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

The Veteran contends that his acquired psychiatric disorder is either directly related to his military service or is secondary to his service-connected ankle disability.  For the purpose of economy, the Board will address both the Veteran's direct and secondary claims for service connection together in this section.

Service connection may be granted on a direct basis for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In order to establish service connection for the Veteran's claimed disorders on a direct basis, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2010); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R.     § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for the Veteran's claimed disorders on a secondary basis, there must be evidence of (1) a current disability; (2) a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Alcohol abuse is the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  Drug abuse is the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  See 38 C.F.R. § 3.301 (2011).  Alcohol abuse and drug abuse, unless they are a secondary result of an organic disease or disability, are considered to be willful misconduct.  See 38 C.F.R. § 3.301(c)(2), (3) (2011).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct.  However, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  See 38 C.F.R. § 3.301(c)(3) (2011).  No compensation shall be paid if a disability is the result of a veteran's own willful misconduct or abuse of alcohol or drugs.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011). 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).

The United States Court of Appeals for Veterans Claims (Court) has stated that a veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail on a claim for benefits.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).
	
Turning to the facts in the instant case, as noted above, a claim for service connection under both direct and secondary theories of entitlement requires evidence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (finding that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).  In the instant case, the record shows that the Veteran currently has an acquired psychiatric disability.  In the Veteran's May 2010 VA examination, the examiner diagnosed the Veteran with schizoaffective disorder and bipolar mood disorder, by history.  As the Board discussed in its February 2010 Remand, the remainder of the medical evidence of record demonstrates that the Veteran has an acquired psychiatric disorder.  The first element under both the direct and secondary theories of service connection, medical evidence of a current disability, is accordingly met.

Regarding the second element required for a claim of direct service connection, in-service disease or injury, the Veteran alleged in June 2006 that he first manifested symptoms of his acquired psychiatric disability when was placed on limited duty for six months before service discharge.  The Veteran's service treatment records are silent regarding any medical treatment for an acquired psychiatric condition, but the Board notes that the Veteran is competent to give evidence regarding what he experienced while in service and after service, such as feelings of depression and isolation beginning during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465 (1994).  Accordingly, the second element required for a direct claim of service connection, in-service disease or injury, is therefore met.

Regarding the second element required for a claim of secondary service connection, evidence of a service-connected disability, the Veteran's residuals of a right ankle fracture have been service-connected since January 1995.  The second element required for a claim of secondary service connection, the existence of a service-connected disability, is therefore met.

The third element of both a direct and secondary claim to service connection requires a nexus.  In the case of a direct claim for service connection, this nexus is a connection between the Veteran's military service and his current disability.  In the case of a secondary claim for service connection, this nexus is a connection between the Veteran's service-connected disability and his current disability.  In each case, the determination of this connection, if any, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

There is one nexus opinion in the instant case, contained in the May 2010 report of the VA psychological examiner.  The examiner reviewed the Veteran's claims file, including psychiatric evidence dating back to 1989, at which time the Veteran was first treated for problems associated with substance abuse.  The examiner discussed the medical evidence relating to the Veteran's frequent psychiatric admissions since that time, noting the Veteran's hospitalizations for conditions relating to substance abuse.  

As noted above, the examiner diagnosed the Veteran with schizoaffective disorder, bipolar mood disorder, and polysubstance abuse in sustained, full remission per the Veteran's report.  The examiner then opined that it was not likely that the Veteran's psychiatric diagnoses were related to his service-connected ankle condition.  The examiner correctly noted that the evidence of record contained absolutely no medical documentation suggesting a link between this condition and the Veteran's acquired psychiatric condition.  The examiner additionally opined that it was likely that the Veteran's current psychiatric conditions are related to a history of severe polysubstance abuse dating back to the 1980s.  The examiner opined that the Veteran's polysubstance dependence, rather than his active duty military service, was the likely etiology for his development of his acquired psychiatric conditions.

The Board has reviewed the entirety of the Veteran's claims file, and it contains no medical opinions to the contrary of the May 2010 examiner's conclusion, connecting the Veteran's disability either to active duty service or to his service-connected ankle condition.  

To the extent that the Veteran himself believes that his acquired psychiatric disorder is related either directly to his military service or secondarily to his service-connected ankle disability, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is not competent, however, to determine that an acquired psychiatric disorder experienced any time after service was of a chronic nature to which current disability may be attributed.  A layperson is generally not deemed competent to opine on a matter that requires medical knowledge, such as the question of whether a chronic disability is currently present or a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

With respect to direct service connection based on a continuity of symptomatology since service, the Veteran has contended that he began experiencing symptoms associated with his acquired psychiatric condition either during service or soon after his discharge service.  While the Veteran is competent to make such assertions, the Board finds that these assertions lack credibility based on a review of the evidence of record, and specifically based on the Veteran's own accounts in his first psychiatric treatment records.  In this regard, the Board observes that the Veteran first received psychiatric treatment in April 1989 for alcohol dependency and drug abuse.  At that time, the Veteran stated that alcohol first became "a problem" at the age of 16.  The Veteran additionally reported the use of cocaine, Phenobarbital, speed, LSD, heroin, methadone, and other opiates.  The Veteran did not indicate at that time that symptoms associated with an acquired psychiatric condition began soon after separation from military service; indeed, the Veteran did not associate his acquired psychiatric condition with active duty military service at all.  Instead, the Veteran attributed his substance abuse to his father's death the preceding year and marital difficulties.  Similarly, a July 1992 medical record indicated that the Veteran first had "problems with drugs" at the age of 16. 

The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time during which the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board finds that the 4-year lapse in time between the Veteran's active service and the first complaints of an acquired psychiatric disorder weighs against the Veteran's claim of a continuity of symptomatology since his separation from service.  

Additionally, the Board may properly consider bias, desire for monetary gain, interest, internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of a veteran.  See Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that while VA cannot ignore a veteran's testimony simply because the veteran is an interested party, personal interest may affect the credibility of the evidence).  Accordingly, the Board finds the Veteran's contemporaneous description in 1989 of how long his symptoms had existed to be of greater credibility than his current recollection of the duration of such symptoms, and it thus affords it with more weight.  The Board finds, therefore, that the Veteran has not experienced a continuity of symptomatology since service.

Accordingly, without credible medical or lay evidence in support of the third Hickson/Wallin element, medical nexus, the claim for service connection for an acquired psychiatric condition fails on both a direct and secondary basis.  

The record as a whole reflects that any acquired psychiatric disability the Veteran currently suffers from developed many years after service and is unrelated to the Veteran's military service or service-connected ankle condition.  Instead, the Veteran's acquired psychiatric condition is likely the result of the Veteran's own willful misconduct in the form of polysubstance abuse over the course of many years.  The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  The Board finds, however, that the benefit of the doubt is not applicable in this case because the preponderance of the evidence is against the claim.  See 38 U.S.C.A.     § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The preponderance of the competent and probative evidence of record indicates that the Veteran's acquired psychiatric disorder is neither directly related to his military service nor secondarily related to his service-connected ankle disability.  The benefit sought on appeal is accordingly denied. 


ORDER

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


